United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2834
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Thomas R. Mantle,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 21, 2009
                                Filed: January 29, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas R. Mantle appeals the sentence imposed on him by the district court1
after he pleaded guilty to transporting child pornography, in violation of 18 U.S.C.
§ 2252A(a)(1), and possessing child pornography, in violation of 18 U.S.C.
§ 2252A(a)(5)(B). We affirm.

      Mantle e-mailed over 100 files containing images of child pornography to a
police detective who was posing as a 14-year-old boy, and who mentioned his

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
assumed age of 14 numerous times during the course of his communications with
Mantle. Seizure of Mantle’s desktop and laptop computers revealed thousands of
image files and over 100 movie files containing child pornography.

      On appeal, Mantle’s counsel has moved to withdraw, and in a brief filed under
Anders v. California, 386 U.S. 738 (1967), he argues that the district court erred in
applying U.S.S.G. § 2G2.2(b)(3)(C) (5-level increase if offense involved distribution
to minor), because classifying the undercover officer as a “minor” violated Mantle’s
due process rights. Counsel further argues that the court’s application of U.S.S.G.
§ 2G2.2(a)(2) (base offense level for transporting or possessing child pornography)
and section 2G2.2(b)(3)(C) amounts to impermissible double-counting.

      Under relevant commentary, the district court properly applied section
2G2.2(b)(3)(C) because Mantle distributed child pornography to a detective who told
Mantle that he was 14 years old. See United States v. Rouillard, 474 F.3d 551, 555
(8th Cir. 2007) (interpretation and application of Guidelines is reviewed de novo);
U.S.S.G. § 2G2.2, comment. (n.1) (“‘Minor’ means . . . an undercover law
enforcement officer who represented to a participant that the officer had not attained
the age of 18 years.”); see also Stinson v. United States, 508 U.S. 36, 38 (1993)
(“[C]ommentary in the Guidelines Manual that interprets or explains a guideline is
authoritative unless it violates the Constitution or a federal statute, or is inconsistent
with, or a plainly erroneous reading of, that guideline.”). We find no basis to
conclude that the foregoing commentary violates Mantle’s due process rights, and
counsel directs us to no authority indicating that it does.

       Because the double-counting argument was not raised below, we review only
for plain error, see United States v Pirani, 406 F.3d 543, 549 (8th Cir. 2005) (en banc),
and we find none. Sections 2G2.2(a)(2) and 2G2.2(b)(3)(C) address conceptually
separate sentencing notions--transportation of child pornography versus distribution
of that pornography to a minor--and counsel makes no showing that the Sentencing

                                           -2-
Commission intended a different result. See United States v. Rohwedder, 243 F.3d
423, 427 (8th Cir. 2001) (“Double counting is permissible if the Sentencing
Commission intended that result and each section concerns conceptually separate
notions relating to sentencing.”).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment and we grant counsel’s motion to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                         -3-